                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

 In re Kay A. May,                        )     No. 15-51137-amk
                                          )      Chapter: 13
       Debtor                             )      Judge Alan M. Koschik


             ADVERSARY COMPLAINT UNDER SECTION 523(a)(6)

       Adversary plaintiff, Evin King, by and through his counsel, Loevy &

 Loevy, and complains of defendant, Kay May, as follows:

       1.     This is a core proceeding over which this Court has jurisdiction

 under 28 U.S.C. § 157(b).

       2.     Defendant Kay May is a debtor in this Chapter 13 bankruptcy case.

 Plaintiff is a creditor of the Defendant Kay May.

       3.     Defendant Kay May is seeking discharge herein under section 1328

 of the Bankruptcy Code.

      4.      This is an adversary proceeding to determine whether a debt is

dischargeable.

       5.     On October 10, 2018, Evin King filed a federal civil rights lawsuit

 under 42 U.S.C. §1983 in the United States District Court for the Northern

 District of Ohio against Defendant Kay May (among others) in connection with

 Ms. Kay’s investigation and the subsequent prosecution of MR. King for a crime

 that he did not commit. See King v. Matuszny, et al., No. 1:18-CV-2353 (N.D.Ohio)

 (complaint attached as Exhibit 1). May’s actions resulted in Mr. King’s wrongful

 conviction and subsequent imprisonment for 23 years before new evidence was




19-05026-amk     Doc 1   FILED 04/04/19       ENTERED 04/04/19 10:48:06   Page 1 of 3
 discovered and his conviction were overturned in 2017. This lawsuit is currently

 pending before Judge Dan A. Polster.

        6.      On March 29, 2019, counsel for Defendant May filed a notice of

 bankruptcy petition in Mr. King’s civil case.

        7.      The debt, which is yet to be determined as the claim is

 currently pending, is non-dischargeable under 11 U.S.C. § 523(a)(6).

        WHEREFORE, Evin King prays that the Court determine that the debt of

 Defendant Kay May to Plaintiff is non- dischargeable; that the Plaintiffs’ judgment,

 yet to be determined as the claim is still pending in the United States District

 Court for the Northern District of Ohio, is not discharged; that any bankruptcy-

 related stay be lifted in King v. Matuszny, et al., No. 1:18-CV-2353 (N.D. Ohio) (see

 King’s Motion for Relief from Stay); and that Plaintiffs have such other and further

 relief as is just.

                                                 Respectfully submitted,

                                                 s/ Mark Loevy-Reyes


Arthur Loevy
Jon Loevy
Danielle Hamilton
Mark Loevy-Reyes
LOEVY & LOEVY
311 North Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900
mark@loevy.com
Counsel for Plaintiff Evin King




19-05026-amk          Doc 1   FILED 04/04/19 2ENTERED 04/04/19 10:48:06    Page 2 of 3
                          CERTIFICATE OF SERVICE

      I, Mark Loevy-Reyes, an attorney, hereby certify that on April 4, 2019, I
served via CM/ECF the foregoing Adversary Complaint.

                                       s/ Mark Loevy-Reyes
                                       Attorney for Plaintiff Evin King




19-05026-amk   Doc 1   FILED 04/04/19 3ENTERED 04/04/19 10:48:06          Page 3 of 3
